341 F.2d 917
Henry LYLES, Appellant,v.UNITED STATES of America, Appellee.
No. 21782.
United States Court of Appeals Fifth Circuit.
Feb. 15, 1965.

Henry Lyles, pro se.
James O. Murphy, Jr., Asst. U.S. Atty., Miami, Fla., William A. Meadows, Jr., U.S. Atty., Miami, Fla., for appellee.
Before TUTTLE, Chief Judge, RIVES, Circuit Judge, and SIMPSON, District Judge.
PER CURIAM.


1
This is an appeal from the denial without a hearing of a motion under 28 U.S.C. 2255.  One issue implicit in the appeal is whether the record discloses that the appellant's right to appeal from the judgment of conviction may have been so frustrated as to justify relief under the principles presently stated by this court in No. 21,428, Pate v. Holman, Warden Kilby Prison, Alabama, 5 Cir., 341 F.2d 764.  See also Johnson v. United States, 1957, 352 U.S. 565, 77 S.Ct. 550, 1 L.Ed.2d 593; Ellis v. United States, 1958, 356 U.S. 674, 78 S.Ct. 974, 2 L.Ed.2d 1060; Carnley v. Cockran, 1962, 369 U.S. 506, 516, 82 S.Ct. 884, 8 L.Ed.2d 70; Escobedo v. Illinois, 1964, 378 U.S. 478, 84 S.Ct. 1758, 12 L.Ed.2d 977; United States ex rel. Durocher v. LaVallee, 2d Cir. 1964, 330 F.2d 303; Taylor v. United States, W.D.Mo. 1963, 215 F.Supp. 336; United States v. Cuthbert, W.D.Mo.1963, 215 F.Supp. 333, affirmed 8th Cir. 1964, 325 F.2d 920.


2
To the end that that issue, along with the other issues on this appeal, may be fairly and adequately presented, it is ordered that the submission be vacated and the case restored to the docket to be again set for hearing in due course.  It is further ordered that counsel be appointed to represent the appellant on this appeal.


3
So ordered.